Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-165 were canceled. 
Claim 166 was amended. 
Claim 166 is pending and under consideration. 


Withdrawn Rejections
Objection of the disclosure because of the following informalities: in paragraph 007, “Studies have show” should read “Studies have shown” is withdrawn. Applicant amended specification, thereby obviating this objection.

Objection of claim 166 because of the following informalities: claim 166 contains “Tables 1A and/or 1B” claim limitation in the claim is withdrawn. Applicant amended claim 166, thereby obviating this objection.

Rejection of claim 166 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant amended claim 166, thereby obviating this rejection.


Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 166 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US patent No. 9,982,053 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 166 is anticipated by patent claims 1-34.
Patent ‘053 claims a binding agent that binds human PD-1 and comprises a combination of a heavy chain variable region and a light chain variable region (claim 1). Each heavy and light chain variable region comprises three CDRs, whose sequence is selected from SEQ ID NO 1-138. The sequences of SEQ ID NO 1-138 of US patent ‘053 are same as those of the instant application. Claims 2-34 of US patent ‘053 are drawn to the binding agent of claim 1 of the patent ‘053, compositions comprising the binding agent of claim 1, or methods using the binding agent of claim 1. Thus claims 2-34 of the patent ‘053 include the limitation of claim 1, and so claims 2-34 of the patent ‘053 also anticipate the instant claim 166.


Claim 166 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US patent No. 9,982,052 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 166 is anticipated by patent claims 1-27.
.


Claim 166 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 22-26 of US patent No. 10,294,299 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 166 is anticipated by patent claims 1-16 and 22-26.
Claim 1 of US patent 10,294,299 is drawn to a humanized antibody or fragment thereof that binds human PD-1 and comprises a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 176 and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 190. Claim 

New Rejections Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 166 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 166 recites conjunction “and” in line 5 and therefore it is not clear whether the antibodies recited in claim 166 are alternatives or not. It is suggested that Applicant recite conjunction “or” if Applicant intends to recites alternative antibodies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

166 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-63 of copending Application No. 15/981977 (hereinafter application ‘977; US 2019/0106493; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Application ‘977 claims a combination of binding agents, the combination comprising a first binding agent that does not block the interaction of PD-1 and PD-L1 and a second binding agent that blocks the interaction of PD-1 and PD-L1 (claim 55). The six CDR sequences for the first binding agent recited in claim 55 of application ‘977 are for antibodies 122F10, 139D6, 135D1, 121G1, 127C2, 132F7, 136E10, 135C12, 136F4, and 136B4 (page 15 of instant specification). Therefore instant claim 166 is anticipated by claim 55 of application ‘977. Claims 56-63 of application ‘977 depend directly or indirectly from claim 55 and therefore include claim limitation of claim 55. Thus claims 56-63 of application ‘977 also anticipate instant claim 166. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643